 



Exhibit 10.55
TORVEC, INC.
Minutes of a Meeting
Governance and Compensation Committee
Held on February 19, 2008
          The meeting was called to order by Gary A. Siconolfi, chairman. In
attendance, either in person or via telephone as permitted by the company’s
Bylaws, were Committee members Daniel Bickel and Joseph Rizzo.
COMMERCIALIZING EVENT PLAN
          Mr. Siconolfi stated that the first order of business was for the
Committee to consider and vote upon amendments suggested by management to made
to the company’s Commercializing Event Plan. The suggested amendments—
a) clarify that for purposes of the “good standing” requirement of the Plan, all
participants are considered to be in good standing unless a unanimous vote of
the board of directors determines otherwise and to provide that in making this
determination, the board shall interpret good standing to mean that a
participant is, at the time payment under Plan is due, actively engaged as a
consultant to Torvec and has not been engaged in deliberate and/or conduct so
negligent that Torvec, its technologies, its business operations, its financial
condition and/or its reputation is significantly harmed. In making such
determination, the board shall consider material violations of the company’s
Code of Conduct, as in effect from time to time, to constitute prima facie
evidence that the company has been significantly harmed;
b) provide that participants shall be entitled to payment in accordance with the
terms of the Plan even though, at the time payment would otherwise be made, the
participant is not actively engaged as a consultant

89



--------------------------------------------------------------------------------



 



to Torvec if the cause of such nonengagement is due to death, disability from
accident, disease or similar circumstance beyond the participant’s control
(referred to as “Acts of God”) or on a leave of absence approved by an
authorized officer of the company;
c) clarify that the Plan shall terminate no earlier than October 10, 2017 but
that subject to such condition, the Plan may be terminated by the board of
directors in its sole discretion;
d) clarify that the benefits provided by the Plan from time to time may not be
reduced during its term as to amount, time, method, manner of payment and/or any
other material condition with respect to any and all participants as of
February 19, 2008;
e) clarify that distributions under the Plan shall be made on a “commercializing
event by commercializing event” basis and shall be made in shares of the
company’s business consultants’ stock;
f) clarify and refine the formula used to calculate benefits under the Plan so
that, as amended, the formula shall provide that in the case of any
commercializing event not involving the acquisition of the company and/or
substantially all its assets [ that is, commercializing event transactions
generating gross revenues to Torvec without a change of ownership], for each
$1,000,000 or proportionate amount of gross revenues generated, each participant
shall be entitled to receive—
— 2,222 common shares in the case of directors and administrators;
— 1,667 common shares in the case of engineers;
but that, in the case of a commercializing event which involves the acquisition
of substantially all of the company’s technologies in an asset transaction or an
acquisition which involves the acquisition of substantially all of Torvec’s
issued and outstanding equity, the number of common shares to which each
participant shall be entitled and/or credited to his account as of the closing
date shall calculated based upon the trading price of the acquiring company’s
stock on the

90



--------------------------------------------------------------------------------



 



trading date immediately preceding the date of the announcement of the
transaction.
Example: Assume xyz corporation acquired 100% of the issued and outstanding
shares of Torvec on a fully-diluted basis [approximately 40,000,000 common
shares] for 40,000,000 common shares of xyz corporation valued at $100 per
share. The aggregate consideration, expressed in dollars, is $4,000,000,000.
Under the formula, the directors-administrators commission is $240,000,000
[$4,000,000,000 x .06]. The engineers commission is $80,000,000 [$4,000,000,000
x .02].
Under the formula, each director-administrator is entitled to receive
$26,666,667[$240,000,000 divided by 9] and each engineer is entitled to receive
$20,000,000 [$80,000,000 divided by 4].
The conversion factor for converting dollars into Torvec common as of the date
of closing [ for calculating the number of xyz shares each participant is
entitled to receive upon closing] is the trading price of xyz corporation on the
trading date immediately preceding the date of the announcement of the
transaction.
Assume such average trading price is $100. Based upon the formula, each
director-administrator is entitled to receive 266,667 common shares and each
engineer is entitled to receive 200,000 common shares.
g) clarify that, for purposes of calculating the benefits payable to all
participants as of February 19, 2008 only, the denominator of the fraction
utilized to establish each such participant’s pro rata share of the “commission”
payable upon the happening of any commercializing event shall be nine(9) in the
case of the director-administrator group and shall be four (4) in the case of
the engineer group.
          After discussion concerning and due consideration given to the above
suggested amendments, upon motion duly made and seconded, it was:

91



--------------------------------------------------------------------------------



 



RESOLVED, that the amendments set forth in these minutes to Torvec’s
Commercializing Event Plan be and they hereby are approved and that this
Committee hereby agrees to make a unanimous recommendation to the company’s
board of directors that such amendments be adopted, effective February 19, 2008.
          Mr. Siconolfi then explained that, as of February 19, 2008, the
following persons were included in the “director-administrator” group: Daniel R.
Bickel, Herbert H. Dobbs, David M. Flaum, James Y. Gleasman, Keith E. Gleasman,
Joseph B. Rizzo, Gary A. Siconolfi, Andrew K. Gleasman and Richard B. Sullivan.
He also explained that, as of February 19, 2008, the following persons
constituted the “engineers” group: Lawrence Clark, Joseph McMahon, Matthew
Sullivan and Steven Urbanik.
          He noted that Donald Gabel and Floyd Cady had elected not to
participate in the company’s Commercializing Event Plan but had elected to
“keep” the options they had been granted earlier. Since such options had been,
in effect, cancelled as of October 10, 2007, it is necessary to grant new
options to such individuals as “replacement” options for their previously
cancelled options. The company had granted Don Gabel an option to acquire 60,000
common shares on October 1, 2005 exercisable at $5.00 per share and an option to
acquire 50,000 common shares exercisable until 12/1/2016 at $5.00 per share. The
company had granted Floyd Cady options for 35,000 and 50,000 common shares
respectively on the same dates and under the same terms and conditions.
          Mr. Siconolfi further noted that management has suggested that new
options should be granted to Messrs. Gabel and Cady in the same amounts, the
same exercise price and the same terms as had been previously granted. After
discussion concerning and due consideration given to management’s suggestion,
upon motion duly made and seconded, it was:
RESOLVED, that Donald Gabel is hereby granted a stock option for an aggregate
110,000 common shares, exercisable at $5.00 per share and that Floyd Cady is
hereby granted a stock option for an aggregate 85,000 common shares, exercisable
at $5.00 per share; and
BE IT FURTHER RESOLVED, that the term of each option granted to Gabel and Cady
shall commence on February 19, 2008 and shall extend until December 1, 2016;

92



--------------------------------------------------------------------------------



 



BE IT FURTHER RESOLVED, that this Committee hereby agrees to make a unanimous
recommendation to the company’s board of directors reflecting the
above-referenced resolutions.
CONSULTANTS’ FEES
          Mr. Siconolfi next indicated that management had made certain
suggestions with respect to executive and related-party compensation requiring
Governance Committee approval. Specifically, management has suggested that,
effective January 1, 2008, Andrew Gleasman’s consultant fee be increased from
$1,800 per week to $1,950 per week and that Matthew Sullivan’s consultant fee be
increased from $1,640 per week to $1,790 per week. Management’s suggestion is
based upon, in part, its decision to increase all consultants’ fees beginning in
2008 and, in part, the significantly increased responsibilities management has
requested Messrs. Gleasman and Sullivan assume for the 2008 year, including but
not limited to, in the case of Andrew Gleasman, representing the company in
discussions with Lockheed Martin, Ford, General Motors and NASA and, in the case
of Matthew Sullivan, assuming the role of “ombudsman” with respect to the actual
production-ready status of the company’s FTV, IVT, IsoTorque differential and
constant velocity joint technologies for design-specific applications.
          After discussion concerning and due consideration given to
management’s suggestions, upon motion duly made and seconded, it was:
RESOLVED, that management’s suggestions with respect to consultant fee increases
for Andrew Gleasman and Matthew Sullivan be and they hereby are approved based,
in part, upon management’s representations concerning these individual’s
increased responsibilities in the year 2008 and this Committee hereby agrees to
make a unanimous recommendation to the company’s board of directors reflecting
the contents of this resolution.
          Mr. Siconolfi next indicated that management had suggested that
Richard Sullivan’s consultant fee as general counsel be increased from $144,000
to

93



--------------------------------------------------------------------------------



 



$175,000 per year, commencing January 1, 2008. This suggestion is based upon the
fact that Mr. Sullivan has not received an increase in such fee since his
appointment to such position in December, 2005 and that Mr. Sullivan’s duties
had significantly expanded as the result of the increased application of the
Sarbanes-Oxley Act to the company’s operations, the ongoing litigation affecting
the company and its officers and directors and an significant increase in
nonlegal services rendered by Mr. Sullivan.
          After discussion concerning and due consideration given to
management’s suggestions, upon motion duly made and seconded, it was:
RESOLVED, that management’s suggestion with respect to a fee increase for
Richard Sullivan be and it hereby is approved based, in part, upon management’s
representations concerning Mr. Sullivan’s increased responsibilities and
additional services rendered and this Committee hereby agrees to make a
unanimous recommendation to the company’s board of directors reflecting the
contents of this resolution.
          Mr. Siconolfi then asked the Committee to recall that, commencing
January 1, 2004, James, Keith and Vernon Gleasman had elected to continue to
perform consulting services for the company and continue to assign all patents,
improvements and know-how with respect to the company’s automotive technologies
to the company without payment of consulting fees. This election has now
continued for four years, during which the Gleasmans have had to access personal
monies and property to pay ordinary living expenses. Management has suggested
that, effective January 1, 2008, each of James and Keith Gleasman be compensated
at the rate of $300,000 per year. Management has also suggested that such yearly
consulting fees be payable in cash and that no payment of all or any portion of
such consulting fees be paid unless and until the company shall have the
requisite cash available for payment of all or a portion of such yearly fees to
both Gleasmans on a pro rata basis. The determination of the availability of
cash for such payments(s) shall be made by the board of directors in the light
of approved-budgets, existing and anticipated capital requirements and existing
and estimated cash flows, all determined in accordance with generally accepted
accounting principles consistently applied, as such principles are interpreted
by rules and regulations promulgated from time to time by the Public Company
Accounting Oversight Board.
          Since, under its proposal, Messrs. Gleasman would not be paid unless
and until sufficient cash is available to do so, management has requested that
the Committee’s approval explicitly provide for the accumulation of unpaid
amounts from one year to the next on a carryforward basis.

94



--------------------------------------------------------------------------------



 



          The factors considered in making this recommendation are:

  (i)   the fact that the Gleasmans have not been paid any consulting fees for
the period January 1, 2004 to December 31, 2007, a period of four years;    
(ii)   the fact that for the year ended December 31, 2002, the Gleasmans
consulting fees were not paid but converted into options to purchase the
company’s stock exercisable at $5.00 per share and that such options have now
expired;     (iii)   the fact that for the year ended December 31, 2003, the
Gleasmans consulting fees were not paid but converted into options to purchase
the company’s stock exercisable at $5.00 per share which expire in December,
2013;     (iv)   the fact that such recommended payment is not merely for
services rendered by them as executive officers of the company but also for
their agreement to convey all patents, improvements and know-how with respect to
the company’s automotive technologies to the company on an ongoing basis;    
(v)   a review of compensation arrangements of executive officers of comparable
public companies located in the greater Rochester metropolitan area, taking into
account that most of these arrangements include change in control payments,
disability and retirement benefits and severance packages not available to the
Gleasmans;     (vi)   the fact that payment of any significant portion of such
fees will of necessity require significant commercialization of the company’s
products for the benefit of all of the company’s shareholders.

          After discussion concerning and due consideration given to
management’s suggestion, upon motion duly made and seconded, it was:
RESOLVED, that management’s suggestion with respect to the payment of consulting
fees to James and Keith Gleasman, including the provision for the accumulation
of unpaid amounts, as set forth herein be and the same is hereby approved and
this

95



--------------------------------------------------------------------------------



 



Committee hereby agrees to make a unanimous recommendation to the company’s
board of directors reflecting the contents of this resolution.
          Mr. Siconolfi then stated that in making the recommendations to the
company’s board of directors as set forth in each of the above resolutions, the
Committee had considered the impact of such transactions upon the independence
of the company’s directors and had determined that the approval of such
transactions would not adversely affect such independence.
          Mr. Siconolfi also noted that the implementation of the
recommendations as set forth above would constitute “related party transactions”
and that, consequently, the Committee had reviewed such implementation and had
concluded that neither the recommendations nor their implementation would
violate the company’s Code of Conduct, Financial Integrity and Compliance
Program and/or its Statement of Corporate Governance Principles.
          There being no further business, the meeting was adjourned.

                  /s/ Gary A. Siconolfi       Gary A. Siconolfi, Chairman       
   

96